WRIT GRANTED AND MADE PEREMPTORY: The trial court erred in ordering the plaintiff to obtain a lifting of the Bankruptcy Court’s automatic stay. If the defendant, Bellefonte Underwriters Insurance Co., wishes a trial on the matter, it is incumbent upon the defendant to motion the Bankruptcy Court to obtain a lifting of that court’s automatic stay order. 11 U.S.C. Sec. 362. IT IS ORDERED that the trial court’s judgment, ordering the plaintiff to obtain a lifting of the Bankruptcy Court’s stay order be vacated and set aside.